DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s claim set filed 10/12/2018 is under consideration. Claims 1-20 are being considered on their merits.
Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  the claims do not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites the limitation “wherein an antibiotic is applied to prevent bacterial growth” but claim 11, from which 12 depends, recites “applying an antibiotic is applied to prevent bacterial growth” and therefore claim 12 does not further limit claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishopric et al (1999, U.S. Patent 5,855,620; reference A).
Regarding claims 1, 7, 9-12, and 20 Bishopric teaches a method for decellularizating (reads on denucleating) biological tissue, the method comprising the steps of: exposing a target tissue a hyperosmotic solution, a hypoosmotic solution in an alternating fashion, applying a protease inhibitor and an antibiotic in each of the hyperosmotic and hypoosmotic solutions, rinsing the target tissue in a wash solution, applying a DNase and a RNase, and applying a glutaraldehyde solution to the target tissue to fix the target tissue (see col. 6 line 32 to col. 7 line 56). Regarding claims 5-6 and 19, Bishopric teaches the target tissue to can be exposed to a hypoosmotic solution first, then exposed the target tissue to a hyperosmotic solution, or exposed to a hyperosmotic solution first, then exposed the target tissue to a hypoosmotic solution (see col. 3 lines 46-59). Regarding claims 16-18, Bishopric teaches protease inhibitor .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishopric et al (1999, U.S. Patent 5,855,620) in view of Kassab et al (U.S. PGPUB 2015/0064140; reference B).
Bishopric teaches a method for preparing a biological graft material (see col. 5). Regarding claims 1, 7, 9-12, and 20 Bishopric teaches a method for decellularizating (reads on denucleating) biological tissue, the method comprising the steps of: exposing a target tissue a hyperosmotic solution, a hypoosmotic solution in an alternating fashion, applying a protease inhibitor and an antibiotic in each of the hyperosmotic and hypoosmotic solutions, rinsing the target tissue in a wash solution, applying a DNase and a RNase, and applying a glutaraldehyde solution to the target tissue to fix the target tissue (see col. 6 line 32 to col. 7 line 56). Regarding claims 5-6 and 19, Bishopric teaches the target tissue to can be exposed to a hypoosmotic solution first, then exposed the target tissue to a hyperosmotic solution, or exposed to a hyperosmotic solution first, then exposed the target tissue to a hypoosmotic solution (see col. 3 lines 46-59). Regarding claims 16-18, Bishopric teaches protease inhibitor comprises PMSF and the antibiotics comprise streptomycin and penicillin (see col. 6 lines 32-56). Regarding claim 2, Bishopric teaches that the decellularization steps can be repeated (see col. 7 lines 48-50).

Regarding claim 15, Kassab is drawn to a method for preparing an acellular fixed biological graft material from pig pulmonary visceral pleura (see paragraphs [0005], [0011] and [0047]-[0049]). Regarding claims 3-4, 8 and 13-14, Kassab glutaraldehyde solution used as a fixative with a concentration less than 1%, and Kassab exemplifies a preferred amount of about 0.5% with a fixation time of at least about 24 hours (see paragraphs [0025]-[0027]).
It would have been obvious to combine Bishopric and Kassab to use pig pulmonary visceral pleura as the tissue and use Kassab’s glutaraldehyde fixation protocol. A person of ordinary skill in the art would have had a reasonable expectation of success in using pig pulmonary visceral pleura as the tissue and use Kassab’s glutaraldehyde fixation protocol because like Bishopric, Kassab’s tissue is a fixed acellular graft material fixed with the same fixative as taught by Bishopric. The skilled artisan would have been motivated to use pig pulmonary visceral pleura as the tissue and use Kassab’s glutaraldehyde fixation protocol because while Bishopric teaches the use of glutaraldehyde fixation, Bishopric is silent as to the fixation protocol. Additionally, Kassab establishes the usefulness of acellular pig pulmonary visceral pleura as a graft material.
Regarding the limitation of claim 2 wherein there are at least two hyperosmotic and hypoosmotic solutions, it is noted that the claim does not require that steps of using the two solutions are repeated. There is motivation to have more than one solution so that more than one tissue can be decellularized. Additionally, as stated above, Bishopric teaches that decellularization steps can be repeated and therefore also renders this limitation obvious.
Regarding the limitation of claim 8 wherein the glutaraldehyde solution is no greater than 0.25%, as stated above Kassab glutaraldehyde solution used as a fixative with a concentration about 0.5%. This teaching of Kassab is broad and includes levels of glutaraldehyde in solution at less than 1% and less than 0.5%, including 0.25%. Additionally, the amount of fixative is result effective as the fixative functions to fix the tissue to the desired level.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
	Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653